DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/092,097 in response to an original application filed on 11/06/2020. Claims 1-15 are currently pending and have been considered below. Claims 1, 6 and 11 are independent claims. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/27/2021 and 08/23/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 6,and 10 are objected to because of the following informalities:  please replace[IF] with [when].  Appropriate correction is required.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 


Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over NAM et al. (US 2019/0116012 A1) in view of Lee et al. (US 2019/0215117 A1).

Regarding claims 1, 6 and 11, a method for receiving an aperiodic tracking reference signal, applied to a terminal, wherein the method comprises:
receiving downlink control information, wherein the downlink control information comprises information used for triggering an aperiodic tracking reference signal in a secondary cell, [the transmission of aperiodic TRS may be triggered by the BS 110 or the UE 120. In certain aspects, BS 110 can indicate the presence or transmission timing of an aperiodic TRS to UE 120 in order for UE 120 to be able to determine when aperiodic TRS is transmitted, so it can receive the aperiodic TRS and perform channel estimation. In certain aspects, BS 110 may indicate the transmission timing of an aperiodic TRS along with the signaling (e.g., as part of RRC signaling, MAC-CE, DCI, etc.) for a channel condition change, (Nam et al., Paragraph 84)], 
receiving the aperiodic tracking reference signal in the secondary cell based on the downlink control information, [BS 110 may determine to and transmit an aperiodic TRS at time 930, which is after the channel conditions change at time 920, but before the next periodic TRS transmission at time 915. UE 120 may utilize the aperiodic TRS to update channel estimates to accurately decode signals from BS 110, (Nam et al., Paragraph 82)], 
and if a validation condition of the aperiodic tracking reference signal is met, determining that the aperiodic tracking reference signal is valid, wherein the validation condition comprises at least that a receiving moment of the aperiodic tracking reference signal is after completion of radio frequency retuning between the terminal and the secondary cell,
Lee et al. teaches that the base station(s) 105 may determine that a triggering event associated with the UE 115 has occurred. The base station(s) 105 may transmit the aperiodic TRS to the UE 115 based at least in part on the determining and according to the transmission timing parameter, (Lee et al., Paragraph 155), 
Lee et al. teaches that the triggering event may be based on activation or deactivation of a secondary cell (SCell), a change in the current bandwidth part (BWP), a change in the current active beam (e.g., a PDSCH beam), a change associated with a DRX mode, (Lee et al., Paragraph 161), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that
in order to provide ultra-reliable communications, (Lee et al., Paragraph 126).

Regarding claims 2, 7 and 12, the method for receiving an aperiodic tracking reference signal according to claim 1, wherein the validation condition further comprises that a receiving moment of the downlink control information is after a preset moment, [at 1002, by determining a channel condition change of a downlink channel between a first wireless device and a second wireless device. Operations 1000 continue at 1004 by determining whether the channel condition change satisfies a trigger condition. at 1006 by triggering transmission of an aperiodic tracking reference signal when the channel condition change satisfies the trigger condition, (Nam et al., Paragraph 94)].

Regarding claims 3, 8 and 13, the method for receiving an aperiodic tracking reference signal wherein the preset moment is one of the following moments:
a receiving moment of media access control layer control element (MAC CE) signaling, wherein the MAC CE signaling comprises an instruction used for activating the secondary cell;
a sending moment of acknowledgement signaling, wherein the acknowledgement signaling is used for confirming reception of the MAC CE signaling;
a validation moment of the MAC CE signaling; 
[configuring the MAC CE to indicate that a secondary cell may have been activated, (Lee et al., Paragraph 27)]. 

Regarding claims 4, 9 and 14, the method for receiving an aperiodic tracking reference signal wherein before the step of receiving downlink control information, the method further comprises:
receiving configuration information, wherein the configuration information comprises at least time offset information between a receiving moment of the downlink control information and the receiving moment of the aperiodic tracking reference signal, [A UE may operate in various radio resource configurations, including a configuration associated with transmitting pilots using a dedicated set of resources (e.g., a radio resource control (RRC) dedicated state, etc.) or a configuration associated with transmitting pilots using a common set of resources (e.g., an RRC common state, etc.), (Nam et al., Paragraph 76)].

Regarding claims 5, 10 and 15, the method for receiving an aperiodic tracking reference signal wherein the step of receiving the aperiodic tracking reference signal in the secondary cell based on the downlink control information comprises:
determining the receiving moment of the aperiodic tracking reference signal based on the receiving moment of the downlink control information and the time offset information, [the offset or defined waiting period between the MAC CE command and the aperiodic TRS transmission may be hard coded and/or con figured between the base station 205 and UE 210, (Lee et al., Paragraph 168)], 
and receiving the aperiodic tracking reference signal in the secondary cell at the determined receiving moment, [Nam et al., Paragraph 9, Ref # 930].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478